DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a circumferential length of the static pressure recess portion is being longer than a circumferential length of the dynamic pressure recess region (claims 5 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 1 is objected to because of the following informalities:  the “wherein” at the end of line 4 and at the end of line 8 should each be moved to the beginning of the next line.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 13 each recite that “a circumferential length of the static pressure recess portion is being longer than a circumferential length of the dynamic pressure recess region”. This limitation fails to meet the written description requirement as it was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically though this recitation has literal antecedent basis all the other descriptions and Figures detail how the dynamic pressure recess portion surrounds the static pressure recess portion and thus this limitation is not described in sufficient detail as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Appropriate correction is required. Additionally see the related drawing objection and 112(b) rejection of this claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the preamble “sliding components having sliding surfaces rotated relative to each other with an annular mating ring and an annular seal ring facing each other and, as a result, sealing a sealed fluid present on one radial side of each of the sliding surfaces rotating and sliding relative to each other, wherein”. These limitations are indefinite as it is unclear exactly what Applicant is seeking patent protection on for the specific reasons that follow. First, it is unclear whether applicant is claiming plural sliding components each with plural sliding surfaces or if Applicant is claiming a pair of sliding components with each having a sliding surface. Second, it is unclear whether relative rotation of the surfaces is actively required for infringement to occur. Third, it is unclear whether applicant is claiming that the annular mating ring and the annular seal ring are the sliding components or are in addition to the sliding components (e.g. is applicant intending to claim a sealing assembly?). Fourth it is unclear if any of the preamble is merely intended to be a recitation of the intended use of the sliding components/seal assembly. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim: 
“A seal assembly, comprising an annular mating ring with a sliding surface and an annular sealing ring with a sliding surface, the sliding surfaces facing each other, being relatively rotatable with respect to each other, and being capable of sealing a sealed fluid present on one radial side of each sliding surface”.

Claims 5 and 13 each recite that “a circumferential length of the static pressure recess portion is being longer than a circumferential length of the dynamic pressure recess region”. This limitation is indefinite as it is unclear how the circumferential length of the static pressure recess portion can be longer than the circumferential length of the dynamic pressure recess portion as 

Claims 7 and 15 each recite the limitation “disposed only on the sealed fluid side of the sliding surface of the mating ring”. This limitation is indefinite as the sealed fluid side lacks antecedent basis and thus unclear if Applicant is referring to a prior claimed limitation (e.g. the one radial side of the preamble of claim 1), or if Applicant is newly claiming a limitation here.  Additionally this limitation is indefinite as “the sliding surface of the mating ring” lacks antecedent basis and is unclear whether it refers to one of the prior claimed sliding surfaces (). Additionally see the 112(b) rejection of this limitation from claim 1 above. Appropriate clarification and correction is required. For examination purposes Examiner assumes applicant intended to claim “disposed only on the one radial side of the mating ring”.

Claims 2-4, 6, 8-10, 11-12, 14, and 16-18 are indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa (US 2007/0296156).
With regard to claim 1, Yanagisawa discloses sliding components (10 and 20) having sliding surfaces (11 and 21 respectively) rotated relative to each other (as seen in Figs. 1, described in the abstract, etc. as they are surfaces of a rotary and stationary ring) with an annular mating ring (20) and an annular seal ring (10) facing each other and, as a result, sealing a sealed fluid present on one radial side of each of the sliding surfaces rotating and sliding relative to each other (as interpreted in light of the above 112(b) rejection and as seen in Figs. 1, etc. and described in the abstract, etc. the sealed fluid at p1 and/or p2), wherein the sliding surface of at least one of the mating ring and the seal ring has therein a plurality of multi-stepped recess portions (each comprising at least a 12 and two 14a or 14b as seen in Figs. 2, 3, 5, etc., which as seen in Fig. 5 are multi stepped) arranged in a circumferential direction (as seen in Fig. 2) and relative rotation and sliding of the mating ring and the seal ring causes the multi-stepped recess portions to generate a dynamic pressure (as would be seen from Figs. 1-5 and as described in paragraphs [0016], etc. these recesses are capable of such depending on how the sliding surfaces are used), and wherein each of the multi-stepped recess portions is formed in a stepwise shape in a cross- sectional view (as seen in Fig. 5) by a dynamic pressure recess portion (14, which 

With regard to claim 4, Yanagisawa discloses that the dynamic pressure recess portion is provided eccentrically in a rotation direction with respect to the static pressure recess portion (as seen in Fig. 2 with all but the middle 14a/b as they are circumferentially eccentric).

With regard to claim 5, Yanagisawa discloses that a circumferential length of the static pressure recess portion is longer than a circumferential length of the dynamic pressure recess portion (as seen in figs. 2, etc. as 12 is circumferentially longer than 14a/b).

With regard to claim 9, Yanagisawa discloses that the dynamic pressure recess portion has a depth dimension smaller than an opening maximum diameter dimension thereof in a plan view (as seen in Fig. 5), and the static pressure recess portion has a depth dimension of 10 µm or more (see paragraph [0084] disclosing 3mm which is greater than 10 µm).

With regard to claim 10, Yanagisawa discloses that the sealed fluid is a high-pressure liquid of 0.1MPa or more (i.e. as interpreted in light of the above 112(b) rejection of claim 1 the sealed fluid is interpreted as an intended use limitation that Yanagisawa is capable of (see the rejection of claim 1 above) and thus this is considered a further narrowing of that intended use. The device of Yanagisawa is capable of use with a high-pressure fluid of 0.1 MPa or more as duse to the structure seen in Figs. 1, etc. and disclosed in the abstract, etc.. For example if such were a higher pressure than the device was designed for it would still be capable of use with such even if it may leak, and if it is a lower pressure than the device was designed for it would still effect a seal even if at the cost of higher wear).

Examiner’s Comments/Recommendations
In the interest of advancing prosecution Examiner recommends correcting the above 112(a) and 112(b) rejections and claim objections in the manner as suggested by Examiner and then incorporating one of claims 2, 3, 6-8, or 11-18 and any intervening claims into claim 1. Such an amendment should place the claims in condition for allowance, though any determination of allow ability would be dependent in the exact wording of any claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of other mechanical face seals with similar surface recess features of the sealing/sliding faces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675